265 F.2d 221
COMMUNICATIONS WORKERS OF AMERICA, AFL-CIO, Appellant,v.OHIO BELL TELEPHONE COMPANY, Appellee.
No. 13651.
United States Court of Appeals Sixth Circuit.
March 5, 1959.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Paul C. Weick, Judge.
Metzenbaum & Schwartz; argued by John H. Garver, Cleveland, Ohio, for appellant.
Arter, Hadden, Wykoff & Van Duzer; argued by Ashley M. Van Duzer and Robert K. Huston, Cleveland, Ohio, for appellee.
Before MARTIN, Chief Judge, and SIMONS and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised, Now, Therefore.


2
It is Ordered, Adjudged and Decreed that the judgment of the District Court, 160 F. Supp. 822, be and is hereby affirmed upon the findings of fact and opinion of Judge Weick.